Michigan Supreme Court
                                                                                             Lansing, Michigan




Syllabus
                                                                Chief Justice:         Justices:
                                                                Robert P. Young, Jr.   Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis


                                             PEOPLE v WOOLFOLK

       Docket No. 149127. Decided December 2, 2014.

               Deandre M. Woolfolk was convicted following a jury trial in the Wayne Circuit Court of
       first-degree murder and possession of a firearm during the commission of a felony for his part in
       a fatal shooting that took place one to two hours before defendant’s 18th birthday. The court,
       Vera Massey Jones, J., sentenced defendant to life in prison without the possibility of parole for
       the murder conviction and a consecutive two-year term for the felony-firearm conviction.
       Defendant appealed, alleging, among other things, that sending him to life in prison without the
       possibility of parole violated the Eighth Amendment under Miller v Alabama, 567 US ___; 132 S
       Ct 2455; 183 L. Ed. 2d 407 (2012), because he had not yet turned 18 when the crime was
       committed. The Court of Appeals, BOONSTRA, P.J., and DONOFRIO and BECKERING, JJ.,
       affirmed the convictions but remanded for resentencing, holding that defendant did not attain the
       age of 18 until the anniversary date of his birth and that the common-law rule, under which one
       becomes of full age the first moment of the day before the anniversary of his or her birth, did not
       apply to defendant. 304 Mich. App. 450 (2014). The prosecutor applied for leave to appeal, and
       defendant applied for leave to cross-appeal.

              In a memorandum opinion signed by Chief Justice YOUNG and Justices MARKMAN,
       KELLY, ZAHRA, MCCORMACK, and VIVIANO, the Supreme Court, in lieu of granting leave to
       appeal and without hearing oral argument, held:

               A defendant is a juvenile for the purposes of Miller when he or she is under the age of 18
       as determined by his or her anniversary of birth. By this calculation, defendant remained under
       the age of 18 at the time he committed the instant homicide offense and is therefore entitled to be
       treated in accordance with the rule in Miller.

               Court of Appeals judgment affirmed; leave to appeal as cross-appellant denied.

               Justice CAVANAGH concurred in the result only.




                                             ©2014 State of Michigan
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan




Opinion
                                                      Chief Justice:          Justices:
                                                      Robert P. Young, Jr. Michael F. Cavanagh
                                                                           Stephen J. Markman
                                                                           Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                           Bridget M. McCormack
                                                                           David F. Viviano

                                                               FILED DECEMBER 2, 2014

                            STATE OF MICHIGAN

                                     SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellant/
              Cross-Appellee,

 v                                                             No. 149127

 DEANDRE MARTEZ WOOLFOLK,

              Defendant-Appellee/
              Cross-Appellant.


 BEFORE THE ENTIRE BENCH

 MEMORANDUM OPINION.
       The issue before this Court concerns the matter of age calculation for the purposes

 of Miller v Alabama, 567 US ___; 132 S. Ct. 2455; 183 L. Ed. 2d 407 (2012), in which the

 United States Supreme Court held that “mandatory life without parole for those under the

 age of 18 at the time of their crimes violates the Eighth Amendment’s prohibition on

 ‘cruel and unusual punishments.’ ”     The Court of Appeals in a very thorough and

 thoughtful opinion held that such calculation must be made with reference to a person’s

 anniversary of birth. We agree and affirm the judgment of the Court of Appeals.
       Between 10:00 and 11:00 p.m. on January 28, 2007, defendant took part in a fatal

shooting. Defendant was born on January 29, 1989, so the shooting occurred one to two

hours before the 18th anniversary of his birthday. A jury found defendant guilty of first-

degree murder, MCL 750.316, and the trial court sentenced defendant to mandatory life

in prison without the possibility of parole for the conviction. On direct appeal, defendant

argued that he was entitled to resentencing in accordance with Miller because he was

“under the age of 18” when the shooting occurred.           While affirming defendant’s

convictions, the Court of Appeals remanded for resentencing on the grounds asserted by

defendant. People v Woolfolk, 304 Mich. App. 450; 848 NW2d 169 (2014).

       “[T]he common law prevails except as abrogated by the Constitution, the

Legislature, or this Court.” People v Stevenson, 416 Mich. 383, 389; 331 NW2d 143

(1982). This state’s common law is adopted from England, In re Receivership of 11910 S

Francis Rd, 492 Mich. 208, 219; 821 NW2d 503 (2012), and to identify such law this

Court may consider original English cases and authorities, People v Duffield, 387 Mich.
300, 314; 197 NW2d 25 (1972).

       In Nichols v Ramsel, 2 Mod 280; 86 Eng Rep 1072 (KB, 1677), the court of

common pleas in England stated:

              So in a devise the question was, whether the testator was of age or
       not? And the evidence was, that he was born the first day of January in the
       afternoon of that day, and died in the morning on the last day of December:
       and it was held by all the Judges that he was of full age; for there shall be
       no fraction of a day.

Furthermore, the English jurist and expositor of the common law, William Blackstone,

has written:




                                            2
               So that full age in male or female is twenty-one years, which age is
       completed on the day preceding the anniversary of a person’s birth; who till
       that time is an infant, and so styled in law. [Blackstone, Commentaries on
       the Laws of England (Jones ed, 1976), p 661.]

Given these authorities, as well as additional ones cited by the Court of Appeals, we

agree that under English common law, an individual reaches the next year of age on the

day preceding his or her anniversary of birth. This common law was adopted as the law

of this state upon statehood and has since remained the law of this state.

       However, this Court “[has] not hesitated to examine common-law doctrines in

view of changes in society’s mores, institutions, and problems, and to alter those

doctrines where necessary.” Adkins v Thomas Solvent Co, 440 Mich. 293, 317; 487

NW2d 715 (1992). Our role when doing so is “to determine which common-law rules

best serve the interests of Michigan citizens.” Stitt v Holland Abundant Life Fellowship,

462 Mich. 591, 607; 614 NW2d 88 (2000).               More particularly, our role in such

circumstances is to determine the “prevailing customs and practices of the people” in this

state. Woodman v Kera, LLC, 486 Mich. 228, 278; 785 NW2d 1 (2010) (MARKMAN, J.,

concurring in part and dissenting in part).

       As recognized by the Court of Appeals, this Court at times has seemingly

employed language consistent with calculating age by anniversary of birth. See, e.g., Bay

Trust Co v Agricultural Life Ins Co, 279 Mich. 248, 253; 271 N.W. 749 (1937) (arguably

set forth in dicta). Compare People v Aaron, 409 Mich. 672, 722; 299 NW2d 304 (1980)

(“It is a well-settled principle that a ‘point assumed without consideration is of course not

decided.’ ”).   Notwithstanding that dicta cannot establish the basis for a change in

common law, the language in Bay Trust is consistent with this Court’s present



                                              3
understanding of the prevailing customs and practices of the people to determine the next

year of age by anniversary of birth, not by the day preceding the anniversary of birth as at

English common law. In addition, we are persuaded by the Court of Appeals’ recitation

of statutes referring to year of age by date of birth. See, e.g., MCL 380.1561(1). These

statutes express legislative policy that this Court may also consider in discerning the

common law. Moning v Alfono, 400 Mich. 425, 453-454; 254 NW2d 759 (1977). We

therefore take this opportunity to make clear that the common law of this state should

now be understood to provide that a defendant is a juvenile for the purposes of Miller

when he or she is under the age of 18, as determined by his or her anniversary of birth.

By this calculation, defendant remained “under the age of 18” at the time he committed

the instant homicide offense and is therefore entitled to be treated in accordance with the

United States Supreme Court’s rule in Miller.

       We thus affirm the Court of Appeals. The application for leave to appeal as cross-

appellant is denied, because we are not persuaded that the questions presented should be

reviewed by this Court.


                                                        Robert P. Young, Jr.
                                                        Stephen J. Markman
                                                        Mary Beth Kelly
                                                        Brian K. Zahra
                                                        Bridget M. McCormack
                                                        David F. Viviano


CAVANAGH, J. I concur in the result only.




                                             4